Citation Nr: 1404049	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-10 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  

In November 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran submitted additional evidence with a signed waiver of RO consideration. 

This matter was previously before the Board in April 2012, and again in December 2012 when the claim was reopened and remanded.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in May 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is not adequate; therefore, a supplemental opinion is warranted.   

Historically, the Veterans service treatment records (STRs) reflect that he sought treatment in July 1974 for complaints of two to three weeks of low back pain after doing heavy lifting; the assessment was a recurrent sprain.  The Veteran sought treatment on six occasions from September 1974 through November 1974 after falling out of a top bunk.  The initial treatment record on September 7, 1974 reflects assessments of a left side lower back bruise, and tenderness on the left posterior iliac crest and low back.  The November 1974 record reflects that he had a resolving low back strain.  The Veteran reported minor back problems on his December 1974 report of medical history for separation purposes; the Veteran's spine was normal upon clinical examination. 

The May 2012 VA examiner's opinion was based, in part, on the Veteran's lack of complaints of, or treatment for, his back between his 1974 separation from service and 1997.  However, upon review of the claims file, the Board notes that the Veteran had sought treatment for his back during this timeframe, as noted below.  

A December 1980 clinical record reflects that the Veteran was seen for an incident which occurred on December 5, 1980 and that he reported pain around the left sacroiliac area.  The assessment was radicular pain probably due to lumbosacral nerve compression.  A July 1990 clinical record reflects that the Veteran reported back pain for one year.  It was further noted that the Veteran's job involves lifting and that his pain "seems to be localized mostly on the right side of the lower part of the back."  A May 1991 clinical record reflects that the Veteran was seen for headaches, neck pain, and back pain.  It was noted that the Veteran had been injured at work in 1984, when he had pulled a muscle in the mid-thoracic region and that "this still causes discomfort intermittently.  X-rays were apparently negative".  A November 1996 clinical record reflects complaints of back pain; the assessment was costochondritis with muscle spasms.

Clinical records after 1997 reflect that the Veteran injured his back at his employment in approximately April 1998 when he was lifting a bag of cocoa, and again in December 1998 when he was working on a horse's hoof.  The December 1998 record reflects an impression of "low back strain aggravation, previous work related injury and possible new paresthesias of the left toes."  It was further noted that the Veteran should discuss possible Worker's compensation with his employer because he "never had any problem with his back prior to the injury in April."  

A February 2000 clinical record reflects that the Veteran "apparently has longstanding progressive disc disease with probably some congenital component to this."  An April 2000 clinical record reflects that the Veteran noticed back problems in "the last few months."  An April 2000 Permanent and Stationary Report reflects that the Veteran's "overall condition is longstanding and is a progressive disease entity, probably congenital, which has been aggravated by his job activity."  The examiner further stated that he "would attribute at least 60 percent of [the Veteran's] disability to this ongoing progressive disease process and 40 percent would be related to his 14 years of service at Haagen-Dazs."

A January 2001 record reflects that the Veteran had apparently been diagnosed with spondylolisthesis in 1982 but that he had not had pain in 1982 (the condition had been found on a screening x-ray.)  It was further noted that he had injured his back approximately three years earlier.   

A July 2001 record reflects that the "veteran began his history by stating that three to four years ago he hurt his back while catching a 50 pound bag of cocoa.  Occasional since then.  Not until February 2001, that he experienced significant back pain."  It was noted that he had been seen once in 1991 and again in 1998.  It was further noted that the Veteran's job involves repetitively lifting and moving objects that weight between 20-30 pounds, and standing at work all day long.  The Veteran had spine surgery in 2002.  

Additional records reflect that the Veteran had fibromyalgia syndrome (See December 1992 record) and rheumatoid arthritis (See July 2002 record).  His post service employment includes working on a line where he lifts 55 gallons of ice cream 20 times in a half an hour period of time; other times he works on a line where he has to lift 35 pounds of almonds from time to time.  (See February 2004 clinical record.)

The examiner, in providing a supplemental opinion, should consider the entire claims file, to include the records noted above, and any additional pertinent records which may be associated with the claims file. 

The Veteran has asserted that he was treated at the Fresno VA for his back; however, he has alleged different years for this treatment.  In his January 1985 claim, he stated that he had been treated at the Fresno VA in December 1984.  At the May 2012 VA examination, he stated that he was treated at the Fresno VA in 1980.  At the August 2013 Board hearing, he testified that he was treated at the Fresno VA "five or six months" after separation from service, or in approximately 1975, and then again in approximately 1978. (See Board hearing transcript, pages 7 to 9.)  Based on the foregoing, the Board finds that VA should attempt to obtain Fresno VA treatment records from January 1, 1975 through December 31, 1984. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all the Veteran's clinical records from the California VA medical facility in Fresno, California from January 1, 1975 through December 31, 1984.  If no such records are available, note such unavailability in the claims file. 

2.  Make arrangements with the physician who examined the Veteran in May 2012 VA, or another physician if he/she is not longer available, and request a supplemental medical opinion in this case.  The physician should consider the entire claims file, to include a.) the STRs; b.) the December 10, 1980 record which notes a December 5, 1980 date of injury; c.) the July 1990 record which reflects pain for one year mostly on the right side of the low back; d.) the May 1991 record which reflects a reported pulled muscle in the mid thoracic area in 1984 with intermittent pain; e.) the November 1996 diagnosis of costochondritis with muscle spasms; f.) the December 1998 clinical records; g.) the 2000 clinical records to include the April 2000 Permanent and Stationary Report; h.) the January 2001 and July 2001 records which note pain beginning in approximately 1997 or 1998; and i.) the evidence that the Veteran's job includes heavy lifting (e.g. February 2004 record).

The physician should provide an opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has a back disability (however diagnosed) causally related to, or aggravated by, active service.  Any opinion should include an adequate rationale based on the pertinent evidence. 

If the physician does not feel that he or she can render an adequate opinion without an examination of the Veteran, the Veteran should be scheduled for such an examination.

In the physician concludes that an opinion cannot be offered without resorting to speculation, the physician should fully explain the reason why the opinion cannot be offered. 

3.  Following completion of the above, adjudicate the issue on appeal, with consideration of all evidence of record received since issuance of the most recent Supplemental Statement of the Case (SSOC).  If a benefit sought is not granted, issue an SSOC and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate, for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



